Citation Nr: 1644054	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma.

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which increased the rating for the Veteran's service-connected asthma to 30 percent, effective July 20, 2012.

Subsequent to the September 2012 rating decision, the Veteran submitted additional evidence.  Thereafter, the 30 percent rating was continued in December 2012 and February 2013 rating decisions.

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that a TDIU claim is part and parcel of pending claims for higher evaluations for individual service-connected disabilities.  Entitlement to a TDIU is raised where a Veteran: 
(1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran asserts that he is no longer able to maintain substantially gainful employment, due, in part, to his service-connected disabilities.  See September 2016 Correspondence.  As such the Board finds that the issue of entitlement to a TDIU has been raised and must be considered on remand.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a rating in excess of 30 percent is warranted for his service-connected asthma.  Specifically, he asserts that his asthma has been treated with systemic corticosteroids.  Such medications include prednisone, Depo-Medrol, Kenalog, Xolair, and immunotherapy injections.  See March 2013 Notice of Disagreement and July 2014 Substantive Appeal (VA Form 9).  In correspondence received in September 2016 from the appellant's representative, he asserted that the Veteran met the criteria for a 60 percent rating due to the use of systemic corticosteroid treatments within the previous 12 months.  He also indicated that consideration should be given to assigning a 100 percent rating based on the use of immunosuppressive medications.   

The Veteran was afforded a VA respiratory conditions examination in September 2012.  At that time, it was determined that the appellant's asthma did not require the use of oral or parenteral corticosteroid medication.  

Thereafter, in a February 2013 addendum opinion, it was requested that the examiner determine whether Quar and Advair, medications prescribed to treat the Veteran's asthma, were oral or parenteral corticosteroids.  The examiner opined that the prescribed medications were corticosteroids, but were inhaled steroid medications, not oral or parenteral.

While the examiner provided an opinion regarding Quar and Advair, she did not determine whether other medications prescribed to treat the appellant's asthma are oral parenteral corticosteroids.  Thus, the Board finds that another addendum opinion must be obtained on remand.  

In correspondence received in September 2016, it was noted that the appellant was awarded Social Security Disability Benefits.  However records from the Social Security Administration (SSA) have not been associated with the claims file.  The records are pertinet to the TDIU matter on appeal as well.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Accordingly, a remand is also necessary to obtain the Veteran's SSA records.

Additionally, the issue of entitlement to a TDIU is inextricably intertwined with the pending appeal for an increased rating for asthma.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

1.  Provide all required notice in regard to the TDIU matter.

2.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) and decision for SSA disability benefits.  All efforts to obtain SSA records should be fully documented.  A negative response must be provided if such records are not available.

3.  Forward the claims file to the examiner who provided the February 2013 VA opinion, or another appropriate VA or other licensed medical professional if she is unavailable, to provide an addendum opinion.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.  An additional VA examination may be provided if deemed appropriate.  

The examiner is to identify all medications, to include prednisone, Depo-Medrol, Kenalog, Xolair and immunotherapy injections, prescribed to treat the Veteran's service-connected asthma since the filing of the claim in July 20, 2012.  

The examiner must state whether any prescribed medication is a systemic (oral or parenteral) corticosteroid or immunosuppressive medication.  

Thereafter, the examiner must state whether the Veteran's asthma required intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids or required daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

The examiner must consider and discuss the articles provided by the Veteran regarding Xolair and immunosuppressants.  Please discuss the Veteran's usage of Xolair, to include frequency and dosages.

Discuss the functional impairment caused by the Veteran's asthma. 

A comprehensive rationale for all opinions must be included in the examination report. 

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




